Judge WESTON
(concurring).
I remain unconvinced that the holding in Pierce requires more than the application of a sentence credit. However, under circumstances of this case, and in light of the precedent set by this Court en banc in Gammons, I concur with the order for a rehearing. The Chief Judge’s opinion raises several excellent questions regarding the meaning of the terms of RCM 907 as well as the practical short-comings of the sentence credit envisioned by Pierce. Hopefully, the many questions concerning the meaning and application of Pierce will soon be resolved by our higher Court.